Name: Commission Regulation (EC) No 1264/97 of 1 July 1997 establishing a forecast balance and fixing the amount of aid for the supply to the Canary Islands of beef and veal sector products
 Type: Regulation
 Subject Matter: trade;  economic policy;  means of agricultural production;  tariff policy;  regions of EU Member States;  animal product
 Date Published: nan

 2. 7. 97 EN Official Journal of the European Communities No L 174/21 COMMISSION REGULATION (EC) No 1264/97 of 1 July 1997 establishing a forecast balance and fixing the amount of aid for the supply to the Canary Islands of beef and veal sector products Whereas, in application of Regulation (EEC) No 1601 /92, the supply arrangements will apply from 1 July, whereas the provisions of this Regulation should therefore apply immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Articles 3 (4) and 4 (4) thereof, Whereas, pursuant to Regulation (EEC) No 1601 /92, the quantities of the forecast supply balances for the beef and veal sector should be determined for the period 1 July 1997 to 30 June 1998 for supplies to the Canary Islands of beef and veal and pure-bred breeding bovines; Whereas the quantities of the forecast supply balance for those products are fixed in Commission Regulation (EC) No 1328/96 (3), as amended by Regulation (EC) No 1008/97 (4), for the period 1 July 1996 to 30 June 1997; whereas, in order to continue to satisfy requirements for beef and veal products, the abovementioned quantities should be fixed for the period 1 July 1997 to 30 June 1998 ; Whereas the amount of aid for the products included in the forecast supply balance and coming from the Community market is fixed by Commission Regulation (EEC) No 442/96 0; Whereas application of the criteria for fixing the amount of Community aid to the current market situation in the sector in question and, in particular, to the exchange rates and prices for those products in the European part of the Community and on the world market, gives rise to aid for the supply of the Canary Islands with beef and veal sector products at the amounts fixed in the Annex hereto; HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Articles 2, 3 and 4 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance in the beef and veal sector benefiting, as appro ­ priate, from exemption from import duties for products from third countries or for Community aid for products from the Community market shall be as set out in Annex I hereto . Article 2 The amount of the aid granted to the products referred to in Annex I and coming from the Community market shall be as set out in Annexes II and III hereto . Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27. 6 . 1992, p. 13 . (2) OJ No L 320 , 11 . 12 . 1996, p. 1 . ( ¢') OJ No L 171 , 10 . 7. 1996, p. 9 . (4) OJ No L 145, 5 . 6 . 1997, p. 19 . M OJ No L 61 , 12. 3 . 1996, p. 8 . No L 174/22 EN 1 Official Journal of the European Communities 2 . 7 . 97 ANNEX I Canary Islands: Forecast supply balance for beef and veal sector products from 1 July 1997 to 30 June 1998 \ l Number (*) CN code Description of goods or quantity l I (tonnes) 0102 10 00 Pure-bred breeding bovines (') 4 300 0 0201 Meat of bovine animals , fresh or chilled 19 000 0202 Meat of bovine animals , frozen 21 000 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions . (") Head . ANNEX II Amounts of the aid granted to the products referred to in Annex I and coming from the Community market (ECU/100 kg net) Product code Amount of aid 0201 10 00 91 10 (') 61,50 0201 10 00 9120 41,00 0201 10 00 9130 (') 82,00 0201 10 00 9140 56,00 0201 20 20 91 10 (') 82,00 0201 20 20 9120 56,00 0201 20 30 91 10 (') 61,50 0201 20 30 9120 41,00 0201 20 50 91 10 (') 103,50 0201 20 50 9120 71,00 0201 20 50 9130 (') 61,50 0201 20 50 9140 41,00 0201 20 90 9700 41,00 0201 30 00 9100 (2) 148,50 0201 30 00 9150 ( 6) 79,50 0201 30 00 9190 (") 53,50 0202 10 00 9100 41,00 0202 10 00 9900 56,00 0202 20 10 9000 56,00 0202 20 30 9000 41,00 0202 20 50 9100 71,00 0202 20 50 9900 41,00 0202 20 90 9100 41,00 0202 30 90 9400 (6) 79,50 0202 30 90 9500 (') 53,50 NB: The product codes and footnotes are tion (EEC) No 3846/87 (OJ No amended . defined in Commission Regula ­ ir 366, 24 . 12 . 1987, p. 1 ), as 2 . 7 . 97 I EN 1 Official Journal of the European Communities No L 174/23 ANNEX III Amount of the aid whicli may be granted in the Canary Islands for pure-bred breeding bovines originating in the Community (ECU/head) CN code Description of goods Aid 0102 10 00 Pure-bred breeding bovines (') 700 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions .